


Exhibit 10(a)

THE NEWHALL LAND AND FARMING COMPANY
EMPLOYEE SAVINGS PLAN
AMENDMENT NO. 5

        The Newhall Land and Farming Company Employee Savings Plan (the "Plan"),
as restated in its entirety effective January 1, 1989, and subsequently amended,
is further amended effective as of the dates set forth below, as follows:

1.Section 2.11 is amended, effective for Plan Years beginning on and after
January 1, 2002, by eliminating subsections (a) through (c) and inserting the
following paragraph at the end to increase the Earnings that may be taken into
account in calculating contributions made on a Participant's behalf as permitted
under changes made by the Economic Growth and Tax Relief Reconciliation Act of
2001 ("EGTRRA").

        (i)    for Plan Years beginning after 1988 and before 1994, the annual
Earnings taken into account for a Plan Year shall not exceed $200,000; (ii) for
Plan Years beginning after 1993 and before 2002, the annual Earnings taken into
account for a Plan Year shall not exceed $150,000 adjusted for cost-of-living
increases as described in Code Section 401(a)(17)(B); and (iii) for Plan Years
beginning after 2001, the annual Earnings taken into account for a Plan Year
shall not exceed $200,000 adjusted for cost-of-living increases as described in
Code Section 401(a)(17)(B).

2.The last paragraph of Section 2.35 of the Plan is amended effective as of the
dates specified.


Notwithstanding the foregoing, for purposes of Paragraphs
2.11(b)(ii) (applicable for Plan Years prior to 1997), 2.19, 5.03 (applicable
for Plan Years after 1997), 15.01(b), and Article VI:

        (I)  Remuneration shall include any employer contribution under a cash
or deferred arrangement to the extent not included in gross income under Code
Section 402(e)(3); any amount which the employee would have received in cash but
for an election under a cafeteria plan (within the meaning of Code Section 125);
and, effective January 1, 2001, elective salary reductions not includible in
gross income as a qualified transportation fringe under Code Section 132(f)(4).

        (II)  An Employee's Remuneration shall not exceed the limitation amount
contained in Section 2.11.

3.Section 4.01(c) is amended, effective for Plan Years beginning on and after
January 1, 2002, to provide a catch up election for eligible Participants as
permitted under changes made by EGTRRA by inserting the following paragraph at
the end.

Notwithstanding any other provision of the Plan, effective for Plan Years
beginning on and after January 1, 2002, the portion of a Qualified Participant's
Basic Employer Contributions for a Plan Year that is attributable to the Code
Section 414(v) Adjustment, determined on a Plan Year basis, is not taken into
account in determining compliance with (i) the percentage limitation on Earnings
described in Section 4.01(a), (ii) the Dollar Limit described in
Section 4.02(a), (iii) the Annual Additions limitation described in
Section 5.03(a), or (iv) the nondiscrimination test applicable to Basic Employer
Contributions described in Section 6.01. For purposes of this Section 4.01(c), a
"Qualified Participant" refers to an Employee who attains age 50 before the
close of the Plan Year to which his or her Basic Employer Contributions relate.
The Code Section 414(v) Adjustment refers to the applicable dollar amount
described in Code Section 414(v)(2)(B) by which limitations otherwise applicable
to a Participant's Deferral Election are increased so that the Plan is not
treated as failing to satisfy its provisions implementing Code
Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416, as applicable, solely
on account of contributions made consistent with

1

--------------------------------------------------------------------------------

such adjustment. Notwithstanding any other provision of the Plan, no Deferral
Election that takes into account the Code Section 414(v) Adjustment will become
effective prior to the first payroll period ending in April 2002.

4.The introductory material to Section 5.02(a) is amended, effective for Plan
Years beginning on and after January 1, 2002, by inserting the following to
confirm that matching contributions will not be made on catch up contributions:

Subject to subsections (b), (c) and (d), Section 5.03, and Article VI, each
Participating Company shall, with respect to each Participant employed by it
during a payroll period, contribute to the Trust in cash a Matching Employer
Contribution in an amount determined by multiplying (i) the aggregate amount of
Basic Employer Contributions (other than any such contributions attributable to
the Code Section 414 Adjustment described in Section 4.01(c)) not in excess of
6% of a Participant's Earnings actually allocated to such Participant's Basic
Employer Contribution account for such payroll period by reason of employment
with such Participating Company by (ii) a percentage determined by reference to
such Participant's years of Seniority Service as of the end of such Plan Year as
follows:

5.Section 5.03(a) is amended, effective for Plan Years beginning on and after
January 1, 2002, by inserting the following sentence at the end to accommodate
catch up contributions as permitted under changes made by EGTRRA.

For limitation years beginning on and after January 1, 2002, any amount
attributable to a Code Section 414(v) Adjustment described in Section 4.01(c) is
not taken into account as an Annual Addition.

6.Section 5.03(b) is amended, effective for Plan Years beginning on and after
January 1, 2002, to reflect the increased Code Section 415(c)(3) limits as
permitted under changes made by EGTRRA.

Effective for Plan Years beginning on and after January 1, 2002, the total
Annual Addition to the Accounts of a Participant employed by any Participating
Company or any of its Related Companies, under this Plan and any other defined
contribution plan of such Participating Company or any of its Related Companies
shall not for any such Plan Year exceed the lesser of forty thousand dollars
($40,000) indexed as described in Code Section 415(d) or one hundred percent
(100%) of a Participant's Remuneration from such Participating Company and
Related Companies for such Plan Year. For Plan Years beginning prior to 2002,
the total Annual Addition to the Accounts of a Participant employed by any
Participating Company or any of its Related Companies, under this Plan and any
other defined contribution plan of such Participating Company or any of its
Related Companies shall not for any such Plan Year exceed the lesser of (i) or
(ii) where (i) is thirty thousand dollars ($30,000) indexed as described in Code
Section 415(d) or, for limitation years beginning before 1995, one-fourth (1/4)
of the dollar limitation in effect under Section 415(b)(1)(A) of the Code for
such Plan Year, if greater than $30,000, and (ii) is twenty-five percent (25%)
of the Participant's total Remuneration from such Participating Company and
Related Companies for such Plan Year.

7.The second sentence of Section 5.06(a) is amended for distributions made after
December 31, 2001 to permit additional types of Rollover Contributions as
permitted under changes made by EGTRRA.

A Rollover Contribution must be made in cash and must be attributable to a
distribution from a plan qualified under Code Section 401(a) or Code
Section 403(a), excluding after-tax contributions; an annuity contract described
in Code Section 403(b), excluding after-tax contributions; or an eligible plan
under Code Section 457(b) that is maintained by a state, political subdivision
of a state.

2

--------------------------------------------------------------------------------

8.Section 6.01(b) is amended, effective for Plan Years beginning on and after
January 1, 2002, by inserting the following clause at the end to accommodate
catch up contributions as permitted under changes made by EGTRRA.

        (V)  For Plan Years beginning after December 31, 2001, any amount
attributable to a Code Section 414(v) Adjustment for a Qualified Participant
(both as defined in Section 4.01(c)) is not taken into account in the Actual
Deferral Percentage of a Qualified Participant.

9.Section 6.02(b) of the Plan is amended in its entirety, effective as of
January 1, 1997, to clarify the order in which excess amounts are returned as
follows:

For Plan Years commencing on or after January 1, 1997, excess Basic Employer
Contributions are allocated to the Highly Paid Participants with the largest
dollar amounts of Basic Employer Contributions taken into account in
Section 6.01(a) above for the year in which the excess arose, starting with the
Highly Paid Participant with the largest dollar amount of such Basic Employer
Contributions and continuing in descending order until the entire excess amount
has been allocated. For purposes of the preceding sentence, the "largest dollar
amount" is determined after distribution of any Excess Deferrals as described in
Section 4.02. Unmatched Basic Employer Contributions will be distributed before
matched Basic Employer Contributions. If matched Basic Employer Contributions
also must be distributed, they will be accompanied by a proportionate share of
Matching Employer Contributions. Excess Basic Employer Contributions are equal
to the excess of (i) over (ii) where (i) is the amount of Basic Employer
Contributions made on behalf of Highly Paid Participants for the Plan Year and
(ii) is the maximum amount of such contributions that could be made on behalf of
Highly Paid Participants for the Plan Year determined by hypothetically reducing
each Highly Paid Participant's Basic Employer Contributions to the extent
necessary to satisfy the test in Section 6.01(a). starting with the Highly Paid
Participant with the highest Deferral Percentage.

10.Section 6.04(b) is amended in its entirety, effective as of January 1, 1997,
to clarify the order in which excess amounts are returned as follows:

For Plan Years commencing on or after January 1, 1997, excess Matching
Contributions are allocated to the Highly Paid Participants with the largest
dollar amounts of Matching Contributions taken into account in Section 6.03(a)
above, for the year in which the excess contributions arose, starting with the
Highly Paid Participant with the largest dollar amount of such Matching
Contributions and continuing in descending order until the entire excess amount
has been allocated. Excess Matching Contributions are equal to the excess of
(i) over (ii) where (i) is the amount of Matching Contributions made on behalf
of Highly Paid Participants for the Plan Year and (ii) is the maximum amount of
such contributions that could be made on behalf of Highly Paid Participants for
the Plan Year determined by hypothetically reducing each Highly Paid
Participant's Matching Contributions to the extent necessary to satisfy the test
in Section 6.03(a), starting the Highly Paid Participant with the highest
Contribution Percentage.

11.Section 6.07 is amended, effective for Plan Years beginning on and after
January 1, 2002, by inserting the following sentence at the beginning in order
to eliminate the multiple use limitation as permitted under changes made by
EGTRRA.

The provisions describing the Multiple Use Limitation in this Section 6.07 are
repealed for Plan Years beginning on and after January 1, 2002.

12.The introductory statement to Section 11.01 is amended, effective January 1,
2002, to confirm that the "same desk" rule does not apply to distributions as
permitted under changes made by EGTRRA.

3

--------------------------------------------------------------------------------

Upon the termination of employment of a Participant (severance from employment
with respect to distributions on and after January 1, 2002), except by death:

13.Section 14.06(b)(2) defining "Eligible Retirement Plan" is amended effective
January 1, 2002 consistent with changes required by EGTRRA.

        (2)  Eligible Retirement Plan means an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in
Section 403(a) of the Code, or a qualified trust described in Section 401(a) of
the Code, that accepts the Distributee's Eligible Rollover Distribution.
However, in the case of an Eligible Rollover Distribution to the surviving
spouse, an Eligible Retirement Plan is an individual retirement account or
individual retirement annuity, provided, however, that this restriction does not
apply to Eligible Rollover Distributions effective January 1, 2002. Effective
January 1, 2002, Eligible Retirement Plan also shall include an annuity contract
described in Code Section 403(b) and an eligible plan under Code Section 457(b)
that is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state, provided the
plan agrees to separately account for amounts transferred into such plan from
the Plan.

14.A new Section 14.09 is added to Article XIV effective January 1, 2002 to
clarify treatment of lost Participants.

Notwithstanding Section 5.05, if a Plan benefit remains unpaid for five years
from the date it becomes payable because the Committee, exercising due
diligence, cannot locate the recipient, the benefit will be forfeited and used
for other Plan purposes, including reduction of Participating Company
contributions to the Plan. On presentation of an authenticated claim, by the
recipient or the recipient's representative, amounts forfeited will be restored,
without earnings, from a contribution made by the Participating Company
designated by the Committee.

15.Section 15.01(b) is amended, effective January 1, 2002, to incorporate
changes to the top-heavy rules authorized by EGTRRA by inserting the following
sentence at the beginning.

        (b)  Effective January 1, 2002, Key Employee with respect to a
particular Participating Company for a particular Plan Year, shall mean any
Participant or former Participant (or the Beneficiary of a deceased Participant)
who at any time during the Plan Year containing the determination date was
either:

        (1)  an officer of such Participating Company or any of its Related
Companies having annual Remuneration greater than $130,000 (as adjusted under
Code §416(i));

        (2)  a five percent owner of the Participating Company or any of its
Related Companies; or

        (3)  a one percent owner of the Participating Company or any of its
Related Companies having annual Remuneration of more than $150,000 within the
meaning of Code §415(c)(3). The determination of who is a key employee will be
made consistent with Code §416(i) and related regulations.

For Plan Years beginning before 2002, the following definition applies:

16.The last sentence of Section 15.01(c)(2) is amended, effective January 1,
2002, to incorporate changes to the top-heavy rules authorized by EGTRRA.

Account balances and accrued benefits so determined shall be adjusted for the
amount of any contributions: (i) made after the date of such valuation but on or
before the Determination Date; or (ii) due but unpaid as of the Determination
Date, and, except as otherwise provided in

4

--------------------------------------------------------------------------------

paragraphs (3) or (4) below, shall include any amount distributed during the
5-year period (1-year period effective January 1, 2002) ending on the
Determination Date.

17.Section 15.01(c)(5) is amended in its entirety, effective January 1, 2002, to
incorporate changes to the top-heavy rules authorized by EGTRRA.

        (5)  No accrued benefit or account balance for any Participant shall be
taken into account with respect to: (i) a Participant who is not a Key Employee
with respect to the Plan Year in question, but who was a Key Employee with
respect to a prior Plan Year; or (ii) for Plan Years commencing after
December 31, 1984, an Employee who has not performed services for the
Participating Company or any of its Related Companies within the five (5)-year
period (one-year period effective January 1, 2002) ending with the Determination
Date.

18.A clause is added at the end of Section 15.03(c), effective January 1, 2002,
to incorporate changes to the top-heavy rules authorized by EGTRRA.

        (IV) For Plan Years beginning on and after January 1, 2002, Matching
Employer Contributions are taken into account as an employer contribution for
purposes of the minimum benefit.

        IN WITNESS WHEREOF, Newhall Management Corporation, managing general
partner of Newhall Management Limited Partnership, managing general partner of
The Newhall Land and Farming Company (a California Limited Partnership) has
caused this Amendment No. 5 to be executed on behalf of such partnership by its
duly authorized officer as of this 15th day of February, 2002.

    THE NEWHALL LAND AND FARMING COMPANY
(A CALIFORNIA LIMITED PARTNERSHIP)             By: NEWHALL MANAGEMENT LIMITED
PARTNERSHIP,
MANAGING GENERAL PARTNER             By: NEWHALL MANAGEMENT CORPORATION,
MANAGING GENERAL PARTNER                     By: /s/  DAVID E. PETERSON        
  Title: Assistant Secretary

5

--------------------------------------------------------------------------------
